Corlan, J.
This is an appeal from a judgment entered on a verdict of a jury, and from an order denying a motion for a new trial.
The action was brought to recover the value of the plaintiff’s services in procuring a purchaser for a house and lot of the defendant, and in this respect differs from the ordinary actions hy the real estate broker for commissions on the sale or exchange of property.
The plaintiff rests his right to recover upon an understanding or agreement that the defendant was to pay commissions in the event that he sold the property to a person procured by the plaintiff for a price greater than $5,400, the plaintiff agreeing to waive commissions if the purchase price was not in excess of that amount.
The questions litigated were the agreement as to commissions and the amount for which the property was sold, the defendant claiming that the property was not sold for more than $5,400; that the apparent excess of $100 was for mantels and forms no part of the purchase price.
It is not claimed that there was any dealing or concealment on the part of the plaintiff so as to defeat his right to recover under the rule of law urged by the appellant, viz.:
“ That the plaintiff cannot act for the seller and for the purchaser at the same time.”
The questions of fact were fairly presented to the jury, and no error appearing in the record, it follows that the judgment should be affirmed, with costs.
Fitzsimons and McCarthy, JJ., concur.
Judgment affirmed, with costs.